Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 45-51 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 32 (Group 1 claims 18-25, 32, 33) is drawn to an inspection system comprising a camera and processor configured to obtain images of a game token.
Claims 45-51 are drawn to a token that includes an ID mark region including a code (similar to the token of Group 2, claims 26-31,34-38). 
Applicant has elected Group 1, drawn to an inspection system without traverse and withdrew the claims drawn to a token and method of manufacturing a token in the response filed on 9/17/2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 45-51 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32, 39-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of copending Application No. 15982458 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 32 is taught by claim 1 of copending Application No. 15982458. Although Claim 1 of cop ending Application 15982458 fails to that the game token has a first ID recorded on a RFID tag and a database, RF reader to read the first ID; and an inspection device configured to access one or more of the combinations stored in the databased to inspect th4e game token based on the first ID claim 3 teaches a databased considered to associated the unique ID with a RFID included in the game token and at least one processor configured to determine the authenticity of the game token by comparing the read RFID with association in the database. 
Claims 39-40 are taught by claim 1.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39-40, 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 32 is directed to an inspection system for a game token, wherein the game token has a second ID. Independent claim 32 claims a system for a game token but fails to positively claim that the game token in part of the system. Dependent claims 39-40, 43 further limit the game token (the processes the mark on the token was made and elements of the token) instead of the claimed inspection system. Therefore claims 39-40, 43 fails to further limit the subject matter of the claim which it depends on.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0075725) in view Steil (US 2008/0234052) and Kelly (US 2010/0113140).

32. Koyama discloses an inspection system for a game token (Fig 1), wherein the game token has a first ID (Koyama discloses that the chip comprises IC tag 34. IC tag 34 is a micro radio tag, which includes information with respect to an inherent number for identifying each gaming chip; paragraphs 18, 27-30, 57.) and a second ID (barcode of token with “individual information” used to identify the chip, value, color, etc., paragraphs 19, 21, 48-49, 66) which is denoted by laser irradiation (The claim does not positively claim that the inspection system comprises a token, wherein the token comprises the second ID. Rather, the claim indicates that inspection system is for reading a game token. The claim limitation of, “which is denoted by laser irradiation” describe the token and how it was manufactured and does not further limit the inspection system. Koyama discloses an inspection system that can read a second ID of a game token and therefore capable of reading the second ID that is denoted by laser irradiation. The inspection system may be capable or can also be “for” other type of game tokens.) and is different from the first ID (ID chip is different from barcode/numerical identifier; paragraphs 15, 17, 31-32, 37-39), the inspection system comprising:
a database configured to store combinations of the first ID and the second ID of the same game token (hotel server stores and check the information read by IC tag and barcode and image accruing process, paragraphs 65-67, 70); and
an inspection device configured to access one or more of the combinations stored in the database to inspect the game token based on the first ID and/or the second ID (hotel server stores and check the information read by IC tag and barcode and image accruing process, paragraphs 65-67, 70).

Koyama discloses the claimed invention but fails to teach that the, first ID recorded on a Radio Frequency Identification (RFID) tag; a Radio Frequency (RF) reader configured to read the first ID; a camera configured to capture the game token and produce an image of the game token; and an image analyzer configured to analyze the image to determine the second ID. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art as discussed below.

In an analogous art to inspection systems, Steil discloses an inspection system for a game token (Figs. 1a-1b), wherein the game token has a first ID (primary identification element within an electronic transponder such as RFID chip; paragraphs 15, 17, 31) and a second ID (identifier 124 or barcode 128 in Figs. 2-3; paragraphs 17, 32,37-39). Steil discloses a Radio Frequency (RF) reader configured to read the first ID (416 in Fig. 4). Steil discloses a database (228 in Figs. 2 and 4) configured to store combinations of the first ID and the second ID of the same game token used to verify the token (paragraph 55). An RFID chip is a type of IC tag. It would have been obvious to one of ordinary skilled in the art to modify Koyama’s invention before the effective filing date and incorporate a RF chip since and a RF chip is a type of IC chip and Steil discloses that it is known to uses RF chips to read ID information from a chip.

Koyama discloses that a bar code scanner 102 scan the unique ID (paragraphs 19, 21, 49) which be printed using special ink such as ultraviolet rays and infrared (paragraphs 50, 74). In an analogous art to wagering systems and tracking game objects, Kelly discloses a system for tracking physical object including gaming tokens on a gaming table (e.g. playing cards, chips, dice, and/or identify or financial media on the playing surface; paragraph 190). Kelly discloses a camera is used to capture image data of the objects (paragraph 181). Kelly discloses that image capture device/cameras may be infrared sensitive or ultraviolet cameras (paragraph 180). This allows the camera to obtain images that are not visible by the eye. Kelly discloses an image analyzer configured to analyze the image to determine the ID (computer subset is configured to process image data captured by the cameras to determine one or more physical aspects of the one or more related pieces and process images of the media; paragraph. The computer may determine information identifying a holder of a piece of media, account identifier, information regarding the game pieces, decoded symbols, bar codes symbols, other coded symbols, etc. paragraph 181.). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Koyama’s invention and incorporate a camera to obtain an image of the game token since Kelly discloses it is known to use cameras to obtain infrared and ultraviolet images and in order to provide the predictable result of obtain images that are not visible by the eye.

39. Koyama discloses the inspection system according to claim 32, wherein the second ID is denoted by laser irradiation changing the light reflection or absorption characteristics in the irradiated area (The claim does not positively claim that the inspection system comprises a token, wherein the token comprises the second ID. Rather, the claim indicates that inspection system is for reading a game token. The claim limitation of, “the second ID is denoted by laser irradiation changing the light reflection or absorption characteristics in the irradiated area” describe the token and how it was manufactured and does not further limit the inspection system.  The inspection system may be capable or can also be “for” other type of game tokens Koyama discloses an inspection system that can read a second ID of a game token and therefore capable of reading the second ID that is denoted by laser irradiation as claimed.).

40. Koyama discloses the inspection system according to claim 32, wherein the second ID is denoted so that it is not visible under normal conditions of use (The claim does not positively claim that the inspection system comprises a token, wherein the token comprises the second ID. Rather, the claim indicates that inspection system is for reading a game token. The claim limitation of, “the second ID is denoted so that it is not visible under normal conditions of use” describe the token and does not further limit the inspection system. The inspection system may be capable or can also be “for” other type of game tokens. Nevertheless, Koyama discloses that the token read can be printed using special ink such as ultraviolet rays and infrared and therefore not visible under “normal conditions”; paragraphs 50, 74.).

41. Koyama discloses the inspection system according to claim 32, wherein the first ID or the second ID is associated in a database with either the machine used for manufacture, the order of manufacture, the time of manufacture, or the manufacture information (It is noted that the claim is directed to an inspection system and not the game token. The claim does not positively claim that the inspection system comprises the database which stores the claimed information. Although independent claim 32 claims a database, the database in claim 41 does not refer to the database in claim 32. For instance, the database can be a database in a manufacturing server. Therefore, Koyama’s inspecting device is capable for use with a token that comprises a unique ID that is associated by database with a machine used for manufacturing the game token, a sequence of manufacture, a time of manufacture, or manufacturing information. Examiner also notes that although not claimed, Steil discloses the secondary token identification information (i.e. barcode) is compared with the manifest data; paragraph 61. The manifest data includes various game token information such as monetary value, denomination, serial number, software version or other manufacturing information; paragraph 45).

42. Koyama discloses the inspection system according to claim 32, wherein the second ID of the game token is a code in a form of letters or marks (marking to form a code, for example, a barcode; paragraphs 19, 48, 50). 

43. Koyama discloses the inspection system according to claim 32, wherein the game token has a reference mark that serves as a reference for the area where the second ID is provided (The claim does not positively claim that the inspection system comprises a token, wherein the token comprises reference mark. Rather, the claim indicates that inspection system is for reading a game token. The claim limitation of, “game token has a reference mark that serves as a reference for the area where the second ID is provided” describe the toke. The claim does not specify that the inspection system utilizes the reference mark in any way. Therefore, the claim limitation of the reference mark does not further limit the inspection system. Koyama discloses an inspection system that can read a second ID of a game token and therefore “for a game token” as claimed. Examiner also notes that although not claimed, it is known in the art to for a coded area to have a refence mark. See pertinent prior art cited below.).

44. Koyama discloses the inspection system according to claim 32, wherein the second ID of the game token is represented by a combination of the presence and absence of marks at predetermined locations (Koyama discloses that the second ID can be a barcode of token with “individual information” used to identify the chip, value, color, etc., paragraphs 19, 21, 48-49, 66. A bar code comprises marks/lines and absence of marks/lines.)

Response to Arguments
35 USC 112
The claims have been cancelled. The prior 112 rejection has been withdrawn.

Double Patenting
The double patenting rejection have been modified to address the new claims.

Prior Art
New grounds of rejection has been made to address the new claims. The claims have been amended and added to incorporate the claim limitation of an RFID tag and RF reader. Reference Steil (US 2008/0234052) has been introduced into the rejection to address the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yulevitch discloses a code markings in which the area of the coded marking comprises a reference marks (14 in Fig. 1). The reference mark defines the direction of decoding a, symbols height and position relative to the code line (paragraph 15).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715